DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the friction lining, depressions (having the claimed configurations -i.e. circular, square, kidney shaped etc. and their claimed arrangement – i.e. cross etc.) as claimed in claims 1+, the integrally formed hub and disc, as claimed in claim 24,the damping device, as claimed in claims 27,46, the second depressions as claimed in claims 28,29,47,48, the electromagnetically ‘actuable’ brake assembly including an armature plate, coil, magnet holder, shaft etc. as claimed in claim 56 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 16-56 it is unclear from the specification/drawings where the following structural features and elements are: the friction lining, depressions (having the claimed configurations -i.e. circular, square, kidney shaped etc. and their claimed arrangement – i.e. cross etc.) as claimed in claims 1+, the damping device, as claimed in claims 27,46, the second depressions as claimed in claims 28,29,47,48, and the electromagnetically ‘actuable’ brake assembly including an armature plate, coil, magnet holder, shaft etc. as claimed in claim 56.  An accurate examination of the application can not be made since these features have not been adequately described in the specification and shown in the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19,20,27,28,31,34,40,43,46,47,49,50,53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19,20,27,28,31,34,40,43,46,47,49,50,53 the “and/or” limitations confuse the claims.  Which is it?
Regarding claim 24 how are the disk and rotor ‘integrally formed’ if they are connected by screws as shown in the drawings?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16,18,19-23,25,28-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogele 4,967,893 in view of Schluck et al. 9,638,276 and Valentin 5,358,684.
Regarding claim 16, subject to the 112 1st paragraph rejections above (and as best understood) Vogele shows a carrier disk assembly comprising a hub part 12,14 at least one friction lining 22,24 and a disk 16 connected to the hub part 12,14.
Lacking in Vogele is a specific showing of the disk 16 including a series of first depressions.
The reference to Schluck shows it is known to change the surface topography of a brake disc i.e. surface roughness (bottom of cols 1+, figure 1) to promote better adhesion between a brake disc and a wear coat. Note the peaks and valleys in the area of 12 in figure 1.
The reference to Valentin is relied upon to more specifically show it is known to create depressions on a brake plate for better adhesion of a friction lining in figures 5 and 6 at 15,115.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have created ‘depressions’ (as best understood) on the surface of the disk 16 in Vogele, as taught by Schluck (but in the shape(s) suggested by the alternatives in Valentin) to promote better adhesion between friction linings 22,24 and disk 16 in Vogele.  This may represent a less expensive alternative than typical bonding techniques such as gluing with todays surface roughening technologies.
Regarding claim 18 note a laser may be used to create the roughening in Schluck. See at least the abstract.
Regarding claims 19-23,30,32,33,34 subject to the 112 rejections above and as best understood (and in some cases due to the alternative language) Vogele as modified meets the claimed requirements, as readily apparent from the drawings.
Regarding claims 25,31 since steel is a notoriously well known material in the art (as is aluminum) it would have been obvious to have made the hub and disc arrangement of Vogele from steel as applications warrant.  Note that Schluck indicates that various materials may be used for the disc as discussed in col 3 lines 12-17.
Regarding claim 28 note that Schluck at the top of column 3 indicates that grooves could be used as the roughening mechanism. 
Regarding claim 29, as best understood, if a combination of grooves and first depressions as taught by  Valentin are used in Vogele these limitations are capable of being met.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogele/Schluck/Valentin as applied to claim 1 above, and further in view of Chen 10,145,430.
Regarding claim 2 Vogele, as modified, lacks specifically showing an axially directed screw arrangement at 30.
The reference to Chen shows a similarly constructed brake assembly but shows a screw arrangement in figure 5 at 20.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have replaced the connection assembly at 30 in Vogele with a screw assembly, as taught by Chen at 20, simply to adapt the brake disc of Vogele to a slightly different application without redesigning the device.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogele/Schluck/Valentin as applied to claim 1 above, and further in view of Chen et al. U.S. 2008/0060891.
Regarding claim 24 Vogele as modified lacks showing the hub 12,14 and the disc 16 being integrally formed.
The reference to Chen shows a similar disc arrangement to that of Vogele and in figures 1 and 3 it is known that the disc/hub arrangement can be made either from two parts or integrally formed.
It would have been obvious to have formed the hub and disc of Vogele ‘integrally’ or of some type of unitary construction as applications warrant.
Claim(s) 26,27,37,39,40-43,46,49,51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogele/Schluck/Valentin as applied to claim 1 above, and further in view of Kirkpatrick U.S. 2015/0129369.
Regarding claims 26,27,37 Vogele, as modified, lacks using a damping device arranged between two discs.
The reference to Kirkpatrick shows in the several different embodiments a damping device 300 that may be arranged between two discs.  See figure 6.
It would have been obvious to have provided a damping device in the disc arrangement (somewhere between discs 22,24 or between a laminated two disc arrangement at 16 for extra strength) simply to reduce vibrations and noise.
Regarding claims 39,40-43,46,49,51-53 subject to the 112 rejections above and as best understood (and in some cases due to the alternative language) Vogele as modified meets the claimed requirements, as readily apparent from the drawings.
Regarding claims 45,50 since steel is a notoriously well known material in the art (as is aluminum) it would have been obvious to have made the hub and disc arrangement of Vogele from steel as applications warrant.  Note that Schluck indicates that various materials may be used for the disc.
 Regarding claim 47 note that Schluck at the top of column 3 indicates that grooves could be used as the roughening mechanism. s discussed col 3 lines 12-17.
Regarding claim 48, as best understood, if a combination of grooves and first depressions as taught by  Valentin are used in Vogele these limitations are capable of being met.

Claim(s) 35,36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogele/Schluck/Valentin as applied to claim 1 above, and further in view of Hanna et al. U.S. 2013/0133995.
Regarding claims 35,36 Vogele lacks specifically showing a ‘coding’ somewhere on the brake disc.
The reference to Hanna teaches such an idea as generally shown in figures 3 and 5 and as described in paras 0062-0066.  Note this ‘coding’ could take various forms and be applied ‘mechanically’.
It would have been obvious to have applied some type of indexing/identifying code someplace on the brake disc 16 simply to make identifying a specific disc for a specific vehicle or application easier. Further, since Hanna indicates this coding could be applied mechanically it would have been obvious to have used a laser for contemporary cost effectiveness and simplicity.
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogele/Schluck/Valentin/Kirkpatrick as applied to claim 1 above, and further in view of Chen 10,145,430.
Regarding claim 38 Vogele, as modified, lacks specifically showing an axially directed screw arrangement at 30.
The reference to Chen shows a similarly constructed brake assembly but shows a screw arrangement in figure 5 at 20.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have replaced the connection assembly at 30 in Vogele with a screw assembly, as taught by Chen at 20, simply to adapt the brake disc of Vogele to a slightly different application without redesigning the device.
Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogele/Schluck/Valentin/Kirkpatrick as applied to claim 1 above, and further in view of Chen 2008/0060891.
Regarding claim 44 Vogele as modified lacks showing the hub 12,14 and the disc 16 being integrally formed.
The reference to Chen shows a similar disc arrangement to that of Vogele and in figures 1 and 3 it is known that the disc/hub arrangement can be made either from two parts or integrally formed.
	It would have been obvious to have formed the hub and disc of Vogele ‘integrally’ or of some type of unitary construction as applications warrant since it is notoriously well known in the art to form singular parts from plural parts and vice-versa as an obvious engineering design choice.
Claim(s) 54,55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogele/Schluck/Valentin/Kirkpatrick as applied to claim 1 above, and further in view of Hanna et al. U.S. 2013/0133995.
Regarding claims 54,55 Vogele lacks specifically showing a ‘coding’ somewhere on the brake disc.
The reference to Hanna teaches such an idea as generally shown in figures 3 and 5 and as described in paras 0062-0066.  Note this ‘coding’ could take various forms and be applied ‘mechanically’.
It would have been obvious to have applied some type of indexing/identifying code someplace on the brake disc 16 simply to make identifying a specific disc for a specific vehicle or application easier. Further, since Hanna indicates this coding could be applied mechanically it would have been obvious to have used a laser for contemporary cost effectiveness and simplicity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



12/13/22